EXHIBIT 10.1

Execution Version

 

 

LOGO [g681712g0101090512303.jpg]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

December 30, 2018

 

To:

The Hanover Insurance Group, Inc.

440 Lincoln Street,

Worcester, MA 01653

Attention:             Craig Leslie, Vice President & Treasurer

Telephone No.:

 

Re:

Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of December 30,
2018, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”) and The
Hanover Insurance Group, Inc., a Delaware corporation (“Counterparty”). This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction. The additional terms
of any particular Transaction shall be set forth in a Supplemental Confirmation
in the form of Schedule A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation. This Master Confirmation and each
Supplemental Confirmation together shall constitute a “Confirmation” as referred
to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions). In
addition, Section 5(a)(vi) of the Agreement shall be amended by (i) deleting in
the seventh line thereof the words “or becoming capable at such time of being
declared” and (ii) adding at the end of such section the following: “provided,
that, notwithstanding the foregoing, an Event of Default shall not be deemed to
have occurred at any time under clause (2) hereof if the default is a failure to
pay caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds or securities required to make payment or delivery, as the case may
be, were available to the relevant party to enable it to make the relevant
payment or delivery when due and (ii) such payment or delivery is in fact made
within two Local Business Days after the relevant party receives written notice
from an interested party of such default.”

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and

regulation by the Office of the Comptroller of the Currency, and is also
supervised and regulated with

respect to certain matters by the Board of Governors of the Federal Reserve
System, each in the

jurisdiction of the United States of America. Authorised by the Prudential
Regulation Authority.

Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential

Regulation Authority. Details about the extent of our regulation by the
Prudential Regulation

Authority are available from us on request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.     Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms.

 

        Trade Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Buyer:

Counterparty

 

        Seller:

JPMorgan

 

        Shares:

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“THG”).

 

        Exchange:

The New York Stock Exchange

 

        Related Exchange(s):

All Exchanges.

 

        Prepayment/Variable Obligation:

Applicable

 

        Prepayment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Prepayment Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation.

 

        VWAP Price:

For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in

 

2



--------------------------------------------------------------------------------

 

the last ten minutes before the scheduled close of trading on the Exchange on
such Exchange Business Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Exchange Business Day that do not satisfy the requirements of Rule
10b-18(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined by the Calculation Agent (all such trades other
than any trades described in clauses (i) to (iv) above, “Rule 10b-18 Eligible
Transactions”). Counterparty acknowledges that the Calculation Agent may refer
to the Bloomberg Page “THG US <Equity> AQR SEC” (or any successor thereto), in
its judgment, for such Exchange Business Day to determine the VWAP Price.

 

        Forward Price:

For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.

 

        Forward Price Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Calculation Period:

For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

 

        Calculation Period Start Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Termination Date:

For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date for all
or any part of such Transaction (an “Accelerated Termination Date”) by
delivering notice (an “Accelerated Notice”) to Counterparty of any such
designation prior to 6:00 p.m. (New York City time) on the Exchange Business Day
immediately following the designated Accelerated Termination Date. JPMorgan
shall specify in each Acceleration Notice the portion of the Prepayment Amount
that is subject to acceleration (which may be less than the full Prepayment
Amount). If the portion of the Prepayment Amount that is subject to acceleration
is less than the full Prepayment Amount, then the Calculation Agent shall make
such mechanical, computational or formulaic adjustments (and any related
adjustments the Calculation Agent deems necessary for the operation of the
Transaction) to the terms of the Transaction as appropriate in order to take
into account the occurrence of such Accelerated Termination Date (including
cumulative adjustments to take into account all prior Accelerated Termination
Dates).

 

        Scheduled Termination Date:

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

3



--------------------------------------------------------------------------------

        First Acceleration Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall also determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended (in each case, as determined by the
Calculation Agent), and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full. If a Disrupted Day is due to
a Regulatory Disruption, and in particular is deemed to have occurred solely in

 

4



--------------------------------------------------------------------------------

 

response to self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by JPMorgan), then such Disrupted Day shall be
deemed a Disrupted Day in full.

 

  If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.

Settlement Terms.

 

        Settlement Procedures:

For each Transaction:

 

  (i)   if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that JPMorgan does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

 

  (ii)   if the Number of Shares to be Delivered for such Transaction is
negative, then the Counterparty Settlement Provisions in Annex A hereto shall
apply to such Transaction.

 

        Number of Shares to be Delivered:

For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus
(B) the absolute value of the Forward Price Adjustment Amount.

 

5



--------------------------------------------------------------------------------

        Floor Price:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

        Settlement Date:

For each Transaction, if the Number of Shares to be Delivered for all or such
portion of such Transaction is positive (x) in the case of an Accelerated
Termination Date, the date that is one Settlement Cycle immediately following
the date on which Dealer delivers notice of such Accelerated Termination Date
and (y) in the case of a Termination Date occurring on the Scheduled Termination
Date, the date that is one Settlement Cycle immediately following the
Termination Date, in either case, for all or such portion of such Transaction
(the final Settlement Date, the “Final Settlement Date”).

 

        Settlement Currency:

USD

 

        Initial Share Delivery:

For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 

        Initial Share Delivery Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

 

        Potential Adjustment Event:

In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if
(x) the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 hereof
occurs or (z) a Disruption Event occurs. In the case of any event described in
clause (x), (y) or (z) above occurs, the Calculation Agent may adjust any
relevant terms of such Transaction as necessary to preserve as nearly as
practicable the fair value of such Transaction prior to such postponement,
Regulatory Disruption or Disruption Event, as the case may be, which adjustments
shall be based upon changes in stock price, volatility, interest rates, stock
loan rate, any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated.

 

        Excess Dividend:

For any Dividend Period, any dividend or distribution on the Shares with an
ex-dividend date occurring during such

 

6



--------------------------------------------------------------------------------

 

Dividend Period (other than any dividend or distribution of the type described
in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or any
Extraordinary Dividend) (a “Dividend”) the amount or value of which per Share
(as determined by the Calculation Agent), when aggregated with the amount or
value (as determined by the Calculation Agent) of any and all previous Dividends
with ex-dividend dates occurring in the same Dividend Period, exceeds the
Ordinary Dividend Amount for such Dividend Period. “Extraordinary Dividend”
means the per Share cash dividend or distribution, or a portion thereof,
declared by Counterparty on the Shares that is classified by the board of
directors of Counterparty as an “extraordinary” dividend.

 

        Dividend Period:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Consequences of Excess Dividend:

The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, may, at JPMorgan’s election in its commercially reasonable
discretion, either (x) constitute an Additional Termination Event in respect of
such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction or (y) result in an adjustment, by
the Calculation Agent, to the Floor Price as the Calculation Agent determines
appropriate to preserve the fair value of such Transaction after taking into
account such Excess Dividend.

 

        Ordinary Dividend Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Method of Adjustment:

Calculation Agent Adjustment

 

        Early Ordinary Dividend Payment:

For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Excess Dividend, (y) a dividend or distribution of the type described in
Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or (z) an
Extraordinary Dividend, occurs during any Dividend Period occurring (in whole or
in part) during the Relevant Dividend Period for such Transaction and is prior
to the Scheduled Ex-Dividend Date for such Transaction for the relevant Dividend
Period (as determined by the Calculation Agent), the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
the relevant Transaction as the Calculation Agent determines appropriate to
preserve the fair value of such Transaction after taking into account such
Dividend.

 

        Scheduled Ex-Dividend Dates:

For each Transaction, as set forth in the related Supplemental Confirmation for
each calendar quarter.

 

        Relevant Dividend Period:

For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

 

7



--------------------------------------------------------------------------------

        Relevant Dividend Period End Date:

For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

Consequences of Merger Events:

 

        (a) Share-for-Share:

Modified Calculation Agent Adjustment

 

        (b) Share-for-Other:

Cancellation and Payment

 

        (c) Share-for-Combined:

Component Adjustment

 

        Tender Offer:

Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall be
amended by (i) deleting the parenthetical in the fifth line thereof,
(ii) replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) adding immediately after the words “Tender Offer” in the
fifth line thereof “, and any publicly announced change or amendment to such an
announcement (including, without limitation, the announcement of an abandonment
of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the Equity
Definitions shall each be amended by replacing each occurrence of the words
“Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

 

        (a) Share-for-Share:

Modified Calculation Agent Adjustment

 

        (b) Share-for-Other:

Modified Calculation Agent Adjustment

 

        (c) Share-for-Combined:

Modified Calculation Agent Adjustment

 

        Nationalization, Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

 

        (a) Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any

 

8



--------------------------------------------------------------------------------

 

determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 

        (b) Failure to Deliver:

Applicable

 

        (c) Insolvency Filing:

Applicable

 

        (d) Loss of Stock Borrow:

Applicable

 

        Maximum Stock Loan Rate:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Hedging Party:

JPMorgan

 

        Determining Party:

JPMorgan

 

        (e) Hedging Disruption:

Applicable

 

        Hedging Party:

JPMorgan

 

        Determining Party:

JPMorgan

 

        (f) Increased Cost of Hedging:

Applicable

 

        Hedging Party:

JPMorgan

 

        Determining Party:

JPMorgan

 

        (g) Increased Cost of Stock Borrow:

Applicable

 

        Initial Stock Loan Rate:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

        Hedging Party:

JPMorgan

 

        Determining Party:

JPMorgan

 

        Hedging Adjustments:

For the avoidance of doubt, whenever the Calculation Agent or the Hedging Party
is called upon to make an adjustment pursuant to the terms of this Master
Confirmation or the Equity Definitions to take into

 

9



--------------------------------------------------------------------------------

 

account the effect of an event, the Calculation Agent or the Hedging Party, as
the case may be, shall make such adjustment by reference to the effect of such
event on JPMorgan, assuming that JPMorgan maintains a commercially reasonable
Hedge Position.

 

Determining Party Provisions:

All calculations, adjustments and determinations by JPMorgan acting in its
capacity as the Determining Party shall be made in good faith and in a
commercially reasonable manner. Following any calculation, adjustment or
determination by the Determining Party hereunder, upon a written request by
Counterparty, the Determining Party will promptly (but in any event within five
Exchange Business Days) provide to Counterparty by e-mail to the e-mail address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, adjustment or determination as
the case may be, it being understood and agreed that the Determining Party shall
not be obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
calculation, adjustment or determination.

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

Applicable

 

2.     Calculation Agent.

JPMorgan; provided that following the occurrence of an Event of Default under
Section 5(a)(vii) of the Agreement, with respect to which JPMorgan is the
Defaulting Party, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives
to act, during the period commencing on the date such Event of Default occurred
and ending on the Early Termination Date with respect to such Event of Default,
as the Calculation Agent with respect to the Transactions under this Master
Confirmation. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to any Transaction hereunder, it will do so in
good faith and in a commercially reasonable manner. Following any calculation,
adjustment or determination by the Calculation Agent hereunder, upon a written
request by Counterparty, the Calculation Agent will promptly (but in any event
within five Exchange Business Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation, adjustment or
determination, as the case may be, it being understood and agreed that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or any other confidential or proprietary information, in
each case, used by it for such calculation, adjustment or determination.

 

10



--------------------------------------------------------------------------------

3.

Account Details.

 

  (a)

Account for payments to Counterparty:

Bank:

ABA#:

Acct No.:

Beneficiary:

Ref:

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b)

Account for payments to JPMorgan:

Bank:    

ABA#:     

Acct No.:     

Beneficiary:    

Ref:

 

4.

Offices.

 

  (a)

The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

  (b)

The Office of JPMorgan for each Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

5.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

The Hanover Insurance Group, Inc.

440 Lincoln Street,

Worcester, MA 01653

Attention:         Craig Leslie, Vice President & Treasurer

Telephone No.:

Email Address:

 

  (b)

Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:    

With a copy to:

 

11



--------------------------------------------------------------------------------

Attention:    James B. Lee III

Title: Executive Director

Telephone No.:

Email Address:

 

6.

Representations, Warranties and Agreements.

 

  (a)

Additional Representations, Warranties and Covenants of Each Party. In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

 

  (i)

It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii)

The offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof. Accordingly, each party represents
and warrants to the other that (A) it has the financial ability to bear the
economic risk of its investment in each Transaction and is able to bear a total
loss of its investment, (B) it is an “accredited investor” as that term is
defined under Regulation D under the Securities Act and (C) the disposition of
each Transaction is restricted under this Master Confirmation, the Securities
Act and state securities laws.

 

  (b)

Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

 

  (i)

As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by JPMorgan) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty. Counterparty has all corporate power to enter into this Master
Confirmation and such Supplemental Confirmation and to consummate the
transactions contemplated hereby and thereby and to purchase the Shares and
deliver any Settlement Shares in accordance with the terms hereof and thereof.

 

  (ii)

As of the Trade Date for each Transaction hereunder, the execution and delivery
by Counterparty of, and the performance by Counterparty of its obligations
under, this Master Confirmation and the Supplemental Confirmation for such
Transaction, and the consummation of the transactions herein and therein
contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

 

  (iii)

As of the Trade Date for each Transaction hereunder, all governmental and other
consents that are required to have been obtained by Counterparty with respect to
performance, execution and delivery of this Master Confirmation and the
Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

 

  (iv)

As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

 

12



--------------------------------------------------------------------------------

  (v)

As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction and the transactions contemplated hereby will not violate Rule
13e-1 or Rule 13e-4 under the Exchange Act.

 

  (vi)

As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (vii)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

  (viii)

As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (ix)

Counterparty has made, and will make, all material filings required to be made
by it with the Securities and Exchange Commission, any securities exchange or
any other regulatory body with respect to each Transaction.

 

  (x)

The Shares are not, as of the Calculation Period Start Date, and
(B) Counterparty will not, at any time during any Regulation M Period (as
defined below) for any Transaction, cause the Shares to be, subject to a
“restricted period” (as defined in Regulation M promulgated under the Exchange
Act) unless, in the case of clause (B), Counterparty has provided written notice
to JPMorgan of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 7 hereof; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 8 hereof.
Counterparty is not currently contemplating any “distribution” (as defined in
Regulation M promulgated under the Exchange Act) of Shares, or any security for
which Shares are a “reference security” (as defined in Regulation M promulgated
under the Exchange Act). “Regulation M Period” means, for any Transaction,
(A) the Relevant Period (as defined below) for such Transaction, (B) the
Settlement Valuation Period, if any, for such Transaction and (C) the Seller
Termination Purchase Period (as defined below), if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the later of
(1) the earlier of (x) the Scheduled Termination Date and (y) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by JPMorgan and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below) and (2) if Section 15 hereof
is applicable to such Transaction, the date on which all deliveries owed
pursuant to such Section 15 have been made.

 

13



--------------------------------------------------------------------------------

  (xi)

As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

  (xii)

Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

  (xiii)

[Reserved.]

 

  (xiv)

Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.

 

  (xv)

Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify JPMorgan of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

  (xvi)

As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).

 

  (xvii)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

  (c)

Additional Representations, Warranties and Covenants of Dealer. In addition to
the representations, warranties and covenants in the Agreement, JPMorgan
represents, warrants and covenants to Counterparty that:

 

  (i)

For purposes of Section 3(f) of the Agreement, Dealer makes the following
representation:

 

14



--------------------------------------------------------------------------------

Dealer is a national banking association organized and existing under the laws
of the United States of America, a “U.S. person” (as that term is used in
section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended, and
U.S. Treasury Regulation 1.1441-4(a)(3)(ii)) for U.S. federal income tax
purposes, is a “dealer” within the meaning of Treasury Regulation
Section 1.1001-4(b)(1) and is an exempt recipient under U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii).

 

7.

Regulatory Disruption. In the event that JPMorgan based on the advice of counsel
concludes, in its good faith and reasonable discretion, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by JPMorgan) that
are generally applicable to transactions of the same nature as the Transactions
under this Master Confirmation and consistently applied, for it to refrain from
or decrease any market activity as it relates to a commercially reasonable hedge
position on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, JPMorgan may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Scheduled Trading Day or Days.

 

8.

10b5-1 Plan. It is the intent of the parties that each Transaction entered into
under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c), as defined below. Counterparty represents, warrants and covenants to
JPMorgan that:

 

  (a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.

 

  (b)

During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, JPMorgan (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction. The timing of such
transactions by JPMorgan, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.

 

  (c)

Counterparty does not have, and shall not attempt to exercise any control or
influence over how, when or whether JPMorgan (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction entered into under this Master Confirmation,
including, without limitation, over how, when or whether JPMorgan (or its agent
or Affiliate) enters into any hedging transactions. Counterparty represents and
warrants that it has consulted with its own advisors as to the legal aspects of
its adoption and implementation of this Master Confirmation and each
Supplemental Confirmation under Rule 10b5-1.

 

  (d)

Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 

  (e)

Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a) hereof) to any employee of JPMorgan, other
than as set forth in the Communications Procedures attached as Annex B hereto.

 

15



--------------------------------------------------------------------------------

9.

Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.
Notwithstanding the foregoing, in its ordinary course of business, the
Counterparty may withhold Shares to satisfy tax withholding amounts due from
employees related to the receipt of stock which resulted from the exercise or
vesting of equity awards.

 

9A.

JPMorgan Purchases. With respect to purchases of Shares by JPMorgan in its
capacity as Hedging Party in connection with any Transaction during the
Calculation Period and Settlement Valuation Period, if any, for such Transaction
(other than any purchases made by JPMorgan in such capacity in connection with
dynamic hedge adjustments of JPMorgan’s exposure to any Transaction as a result
of any equity or timing optionality contained in such Transaction), JPMorgan
will use good faith, commercially reasonable efforts to effect such purchases in
a manner so that, if such purchases were made by Counterparty, they would meet
the requirements of Rule 10b-18(b)(2), (3) and (4), and effect calculations in
respect thereof, taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond JPMorgan’s control. Notwithstanding the foregoing, JPMorgan
shall not be responsible for any failure to comply with paragraph (b)(3) of Rule
10b-18 that would not have resulted if (i) a bid that was actually entered or
deemed to be entered by or on behalf of Counterparty had instead been an
“independent bid” for purposes of paragraph (b)(3) of Rule 10b-18, or (ii) a
transaction that was actually executed or deemed to be executed by or on behalf
of Counterparty had instead been an “independent transaction” within the meaning
of paragraph (b)(3) of Rule 10b-18.

 

10.

Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a)

Counterparty agrees that it:

 

  (i)

will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction (a “Merger Announcement”)
unless such Merger Announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares;

 

  (ii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that

 

16



--------------------------------------------------------------------------------

  such information is true and correct. In addition, Counterparty shall promptly
notify JPMorgan of the earlier to occur of the completion of the relevant Merger
transaction and the completion of the vote by target shareholders.

 

  (b)

Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 hereof.

 

  (c)

Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), JPMorgan in its sole discretion may (i) in good faith and a
commercially reasonable manner make adjustments to the terms of any Transaction
to account for the economic effect on the Transaction of such Merger
Announcement, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period (including adjustments limited to account
for changes in stock price, volatility, interest rates, stock loan rate, any
commercially reasonable Hedge Positions in connection with the Transaction,
liquidity relevant to the Shares or to such Transaction and taking into account
whether the Calculation Period had fewer Scheduled Trading Days than originally
anticipated, but excluding, for the avoidance of doubt, adjustments to account
for changes in expected dividends) or (ii) treat the occurrence of such Merger
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11.

Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

  (a)

If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines is commercially reasonable
(including, without limitation and for the avoidance of doubt, adjustments that
would allow the Number of Shares to be Delivered to be less than zero), at such
time or at multiple times as the Calculation Agent determines appropriate, to
account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments to account for changes in
volatility, stock loan rate, any commercially reasonable Hedge Positions in
connection with the Transaction and liquidity relevant to the Shares or to such
Transaction but excluding, for the avoidance of doubt, adjustments to account
for changes in expected dividends). If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

 

  (b)

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement or a letter of intent designed to
result in an Acquisition Transaction, (iii) the announcement of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that is reasonably likely to include, an Acquisition Transaction
(provided that for such purposes the Calculation Agent may take into account the
effect of such announcement on the market price of the Shares or options on the
Shares), (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
(provided that for such purposes the Calculation Agent may take into account the
effect of such announcement on the market price of the Shares or options on the
Shares), or (v) any announcement of any material change or amendment to any
previous Acquisition Transaction Announcement (including

 

17



--------------------------------------------------------------------------------

  any announcement of the abandonment of any such previously announced
Acquisition Transaction, agreement, letter of intent, understanding or
intention). For the avoidance of doubt, announcements as used in the definition
of Acquisition Transaction Announcement refer to any public announcement whether
made by the Issuer or a third party.

 

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty or (v) any
transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

12.

Acknowledgments.

 

  (a)

The parties hereto intend for:

 

  (i)

each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

 

  (ii)

the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

 

  (iii)

a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 

  (iv)

all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

 

  (b)

Counterparty acknowledges that:

 

  (i)

during the term of any Transaction, JPMorgan and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii)

JPMorgan and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

 

18



--------------------------------------------------------------------------------

  (iii)

JPMorgan shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

 

  (iv)

any market activities of JPMorgan and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, the VWAP Price and the Settlement Price, each in a manner that may be
adverse to Counterparty; and

 

  (v)

each Transaction is a derivatives transaction in which it has granted JPMorgan
an option; JPMorgan may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

 

13.

No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under any
Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Master Confirmation or any
Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14.

Delivery of Shares. Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units in a commercially
reasonable manner to fulfill its delivery obligations under this Section 15);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Nationalization, Insolvency or Merger Event

 

19



--------------------------------------------------------------------------------

  involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash;
and provided further that Counterparty may make such elections only if
Counterparty represents and warrants to JPMorgan, in writing on the date it
notifies JPMorgan of such election, that, as of such date, Counterparty is not
aware of any material non-public information regarding Counterparty or the
Shares and is making such election in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws. If delivery of
Shares or Alternative Delivery Units, as the case may be, pursuant to this
Section 15 is to be made by Counterparty, paragraphs 2 through 7 of Annex A
hereto shall apply as if (A) such delivery were a settlement of such Transaction
to which Net Share Settlement applied, (B) the Cash Settlement Payment Date were
the Early Termination Date or the date of early cancellation or termination, as
the case may be, and (C) the Forward Cash Settlement Amount were equal to
(x) zero minus (y) the Payment Amount owed by Counterparty. For the avoidance of
doubt, if Counterparty validly elects for the provisions of this Section 15
relating to the delivery of Shares or Alternative Delivery Units, as the case
may be, not to apply to any Payment Amount, the provisions of Article 12 of the
Equity Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as
the case may be, shall apply. If delivery of Shares or Alternative Delivery
Units, as the case may be, is to be made by JPMorgan pursuant to this
Section 15, the period during which JPMorgan purchases Shares or Alternative
Delivery Units to fulfill its delivery obligations under this Section 15 shall
be referred to as the “Seller Termination Purchase Period”.

 

16.

Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, JPMorgan may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of Shares equal in number to the Seller’s hedge position in relation to the
Transaction. Notwithstanding anything to the contrary in Section 6(d)(ii) of the
Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
or deliver Shares or Alternative Delivery Units in accordance with Section 15
hereof, such Shares or Alternative Delivery Units shall be delivered on a date
selected by JPMorgan as promptly as practicable.

 

17.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, the Equity Percentage would exceed 7.5%. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery the Equity Percentage would exceed 7.5%.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Business Day after,
JPMorgan gives notice to Counterparty that, after such delivery, the Equity
Percentage would not exceed 7.5%. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that JPMorgan and any of its affiliates or any other person subject to
aggregation with JPMorgan for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which JPMorgan is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.

 

18.

Maximum Share Delivery. Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall JPMorgan be required to deliver any Shares, or
any Shares or other securities comprising Alternative Delivery Units, in respect
of any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

 

20



--------------------------------------------------------------------------------

19.

Additional Termination Events.

 

  (a)

The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b)

Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if on two consecutive Exchange Business
Days the price of the Shares on the Exchange at any time falls below such
Termination Price, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction.

 

20.

Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e) hereof, each is authorized to disclose every
aspect of this Master Confirmation, any Supplemental Confirmation and the
transactions contemplated hereby and thereby to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21.

[Reserved.]

 

22.

Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign any of its rights or duties hereunder to any one
or more of its Affiliates without the prior written consent of Counterparty
provided that the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or guarantor of its obligations under the transferred Transaction) is
equal to or greater than the Credit Rating of JPMorgan, as specified by at least
one of Standard & Poor’s and Moody’s, at the date of this Master Confirmation or
the time of such assignment or transfer (whichever is higher). In the event of
any transfer or assignment of any rights, title and interest, powers, privileges
and remedies of Dealer under any Transaction, the transferee or assignee shall
assume and enter into all of the transferor’s covenants and representations
under Sections 3(e), 3(f), 4(a)(i) and 4(a)(iii) of the Agreement or enter into
new covenants and representations that are agreed by the other party under the
Agreement, and the identity of the transferee or assignee shall be entered on
the books and records maintained by each party or its respective agents.
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing JPMorgan to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, JPMorgan may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform JPMorgan’s obligations in respect of any Transaction
and any such designee may assume such obligations. JPMorgan may assign the right
to receive Settlement Shares to any third party who may legally receive
Settlement Shares. JPMorgan shall be discharged of its obligations to
Counterparty only to the extent of any such performance. For the avoidance of
doubt, JPMorgan hereby acknowledges that notwithstanding any such designation
hereunder, to the extent any of JPMorgan’s obligations in respect of any
Transaction are not completed by its designee, JPMorgan shall be obligated to
continue to perform or to cause any other of its designees to perform in respect
of such obligations.

 

23.

Amendments to the Equity Definitions.

 

  (a)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

 

  (b)

Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(ii) adding the phrase “or such Transaction” after the words “the relevant
Shares” in the same sentence, (iii) deleting the words “diluting or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

21



--------------------------------------------------------------------------------

  (c)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

 

  (d)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (e)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (ii)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (ii)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Determining Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

  (g)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (i)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (ii)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other”.

 

24.

Extraordinary Dividend. The declaration by Counterparty of any Extraordinary
Dividend that has an ex-dividend date during the period commencing on the Trade
Date for any Transaction and ending of the last day of the Relevant Period or,
if applicable, the later of the last day of the Settlement Valuation Period and
the last day of the Seller Termination Purchase Period, for such Transaction,
shall constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction.

 

25.

Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to JPMorgan rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit JPMorgan’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit JPMorgan’s rights in respect of any transactions other than any
Transaction.

 

26.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the

 

22



--------------------------------------------------------------------------------

  enactment of WSTAA or any regulation under the WSTAA, nor any requirement
under WSTAA or an amendment made by WSTAA, nor any similar legal certainty
provision in any legislation enacted, or rule or regulation promulgated, on or
after the date of this Master Confirmation, shall limit or otherwise impair
either party’s otherwise applicable rights to terminate, renegotiate, modify,
amend or supplement any Supplemental Confirmation, this Master Confirmation or
the Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under any
Supplemental Confirmation, this Master Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, without limitation, rights
arising from Change in Law, Loss of Stock Borrow, Increased Cost of Stock
Borrow, Hedging Disruption, Increased Cost of Hedging, or Illegality).

 

27.

Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with such
Transaction.

 

28.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

29.

Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

23



--------------------------------------------------------------------------------

LOGO [g681712g0101090512303.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ James B. Lee III                

Authorized Signatory Name:   James B. Lee III   Executive Director

Accepted and confirmed

as of the date first set

forth above:

 

THE HANOVER INSURANCE GROUP, INC. By:  

/s/ Craig Leslie

Authorized Signatory Name:   Craig Leslie   Treasurer

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and

regulation by the Office of the Comptroller of the Currency, and is also
supervised and regulated with

respect to certain matters by the Board of Governors of the Federal Reserve
System, each in the

jurisdiction of the United States of America. Authorised by the Prudential
Regulation Authority.

Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential

Regulation Authority. Details about the extent of our regulation by the
Prudential Regulation

Authority are available from us on request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

LOGO [g681712g0101090512303.jpg]

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

[            ], 20[        ]                                     

 

To:

The Hanover Insurance Group, Inc.

    

440 Lincoln Street,

    

Worcester, MA 01653

    

Attention:         Craig Leslie, Vice President & Treasurer

    

Telephone No.:

 

Re:

Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and The Hanover Insurance Group, Inc., a
Delaware corporation (“Counterparty”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between JPMorgan and
Counterparty as of the relevant Trade Date for the Transaction referenced below.

1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation, dated as of December 30, 2018 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:    [            ], 20[        ] Forward Price Adjustment Amount:   
USD [            ] Calculation Period Start Date:    [            ],
20[        ] Scheduled Termination Date:    [            ], 20[        ] First
Acceleration Date:    [            ], 20[        ] Prepayment Amount:    USD
[            ] Prepayment Date:    [            ], 20[        ] Initial Shares:
   [            ] Shares; provided that after using good faith and commercially
reasonable efforts if, in connection with the Transaction, JPMorgan is unable to
borrow

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and

regulation by the Office of the Comptroller of the Currency, and is also
supervised and regulated with

respect to certain matters by the Board of Governors of the Federal Reserve
System, each in the

jurisdiction of the United States of America. Authorised by the Prudential
Regulation Authority.

Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential

Regulation Authority. Details about the extent of our regulation by the
Prudential Regulation

Authority are available from us on request. (Firm Reference Number: 124491).

 

A-1



--------------------------------------------------------------------------------

   or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that JPMorgan is able to so borrow or otherwise acquire in a commercially
reasonable manner and thereafter JPMorgan shall continue to use commercially
reasonable efforts in good faith to borrow or otherwise acquire a number of
Shares, at a stock borrow cost no greater than the Initial Stock Loan Rate,
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable (it being understood, for
the avoidance of doubt, that in using such commercially reasonable efforts
JPMorgan shall act in good faith and in accordance with its then current
policies, practices and procedures (including without limitation any policies,
practices or procedures relating to counterparty risk, market risk, reputational
risk, credit, documentation, legal, regulatory capital, compliance and
collateral), and shall not be required to enter into any securities lending
transaction or transact with any potential securities lender if such transaction
would not be in accordance with such policies, practices and procedures). For
the avoidance of doubt, the aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation. Initial Share Delivery Date:    [            ], 20[        ]
Dividend Period:    [            ] Ordinary Dividend Amount:   

For any Dividend before the Termination Date, USD [___] per Share.

For any Dividend after the Termination Date, USD 0.00 per Share.

Scheduled Ex-Dividend Dates:    [            ] Maximum Stock Loan Rate:   
[            ] basis points per annum Initial Stock Loan Rate:    [            ]
basis points per annum Maximum Number of Shares:    [            ]1 Shares Floor
Price:    USD 0.01 per Share Termination Price:    USD [            ] per Share
Additional Relevant Days:    The [            ] Exchange Business Days
immediately following the Calculation Period.

 

1 

To be approximately 50% of the total number of Shares outstanding on the Trade
Date.

 

A-2



--------------------------------------------------------------------------------

Reserved Shares:    Notwithstanding anything to the contrary in the Master
Confirmation, as of the date of this Supplemental Confirmation, the Reserved
Shares shall be equal to [            ] Shares.

3.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as otherwise disclosed in writing to JPMorgan.

4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-3



--------------------------------------------------------------------------------

LOGO [g681712g0101090512303.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
By:                                     
                                                           Authorized Signatory
Name:

Accepted and confirmed

as of the Trade Date:

 

THE HANOVER INSURANCE GROUP, INC. By:                                     
                                                     Authorized Signatory Name:

 

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and

regulation by the Office of the Comptroller of the Currency, and is also
supervised and regulated with

respect to certain matters by the Board of Governors of the Federal Reserve
System, each in the

jurisdiction of the United States of America. Authorised by the Prudential
Regulation Authority.

Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential

Regulation Authority. Details about the extent of our regulation by the
Prudential Regulation

Authority are available from us on request. (Firm Reference Number: 124491).

 

A-4



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

Re:

Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of
December 30, 2018, between JPMorgan Chase Bank, National Association, London
Branch and The Hanover Insurance Group, Inc., a Delaware corporation, as amended
and supplemented from time to time (the “Master Confirmation”) and the
Supplemental Confirmation thereto, dated as of [__________], 20[__], we hereby
represent that set forth below is the total number of shares of our common stock
purchased by or for us or any of our affiliated purchasers in Rule 10b-18
purchases of blocks (all as defined in Rule 10b-18 under the Securities Exchange
Act of 1934) pursuant to the once-a-week block exception set forth in Rule
10b-18(b)(4) during the four full calendar weeks immediately preceding the first
day of the [Calculation Period][Settlement Valuation Period][Seller Termination
Purchase Period] (as defined in the Master Confirmation) and the week during
which the first day of such [Calculation Period][Settlement Valuation
Period][Seller Termination Purchase Period] occurs.

Number of Shares:    __________________

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

THE HANOVER INSURANCE GROUP, INC.

By:  

 

Authorized Signatory Name:  

 

B-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.    The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:

USD

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to JPMorgan
in writing on the date it notifies JPMorgan of its election that, as of such
date, the Electing Party is not aware of any material non-public information
regarding Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Electing Party:

Counterparty

 

Settlement Method Election Date:

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 

Default Settlement Method:

Cash Settlement

 

Forward Cash Settlement Amount:

An amount equal to (a) the Number of Shares to be Delivered, multiplied by
(b) the Settlement Price.

 

Settlement Price:

An amount equal to the average of the VWAP Prices for the Exchange Business Days
in the Settlement Valuation Period, subject to Valuation Disruption as specified
in the Master Confirmation.

 

Settlement Valuation Period:

A number of Scheduled Trading Days selected by JPMorgan in its good faith and
commercially reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or
(ii) the Exchange Business Day immediately following the Termination Date.

 

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to JPMorgan the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

Cash Settlement Payment Date:

The Exchange Business Day immediately following the last day of the Settlement
Valuation Period.

 

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

Annex A-1



--------------------------------------------------------------------------------

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares, as
applicable, have not been satisfied, Cash Settlement shall be applicable in
accordance with paragraph 1 above notwithstanding Counterparty’s election of Net
Share Settlement.

3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a)    a registration statement covering public resale of the Registered
Settlement Shares by JPMorgan (the “Registration Statement”) shall have been
filed with the Securities and Exchange Commission under the Securities Act and
been declared or otherwise become effective on or prior to the date of delivery,
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to JPMorgan, in such quantities as JPMorgan shall reasonably
have requested, on or prior to the date of delivery;

(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to JPMorgan;

(c)    as of or prior to the date of delivery, JPMorgan and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size and the results of such
investigation are satisfactory to JPMorgan, in its good faith discretion; and

(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities of similar size, in form and substance satisfactory to JPMorgan,
which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, JPMorgan and its Affiliates and the provision
of customary opinions, accountants’ comfort letters and lawyers’ negative
assurance letters.

4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)    all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)    as of or prior to the date of delivery, JPMorgan and any potential
purchaser of any such shares from JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) identified by JPMorgan shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);

(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to JPMorgan, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, JPMorgan and its Affiliates and using best efforts to deliver
documentation customary and appropriate for a private placement of similar size
by similar issuers and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses

 

Annex A-2



--------------------------------------------------------------------------------

of JPMorgan (and any such Affiliate) in connection with such resale, including,
all commercially reasonable fees and expenses of counsel for JPMorgan, and shall
contain representations, warranties, covenants and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and

(d)    in connection with the private placement of such shares by Counterparty
to JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

5.    JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), in a commercially reasonable manner, will sell all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to JPMorgan
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by JPMorgan in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”). If the proceeds of any sale(s) made
by JPMorgan, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with commercially reasonable carrying charges
and expenses incurred in connection with the offer and sale of the Shares
(including, without limitation, the covering of any over-allotment or short
position (syndicate or otherwise)) (the “Net Proceeds”) exceed the absolute
value of the Forward Cash Settlement Amount, JPMorgan will refund, in USD or
Shares, at the election of the Company, such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date, and,
if any portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.

6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.

7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares for any Transaction be greater than the
Reserved Shares minus the amount of any Shares actually delivered by
Counterparty under any other Transaction under this Master Confirmation (the
result of such calculation, the “Capped Number”). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:

A – B

 

           Where   A    =    the number of authorized but unissued shares of
Counterparty that are not reserved for future issuance on the date of the
determination of the Capped Number; and

 

Annex A-3



--------------------------------------------------------------------------------

           B    =    the maximum number of Shares required to be delivered to
third parties if Counterparty elected Net Share Settlement of all transactions
in the Shares (other than Transactions in the Shares under this Master
Confirmation) with all third parties that are then currently outstanding and
unexercised.

“Reserved Shares” means initially, 21,166,254 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

December 30, 2018                

I.    Introduction

The Hanover Insurance Group, Inc. (“Counterparty”) and JPMorgan Chase Bank,
National Association, London Branch (“JPMorgan”) have adopted these
communications procedures (the “Communications Procedures”) in connection with
entering into the Master Confirmation (the “Master Confirmation”), dated as of
December 30, 2018, between JPMorgan and Counterparty relating to Uncollared
Accelerated Share Repurchase transactions. These Communications Procedures
supplement, form part of, and are subject to the Master Confirmation.

II.    Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.

III.    Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

IV.    Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Elliot Chalom,
Ms. Yana Chernobilsky, Mr. Ganaraj S. Hegde, Mr. James B. Lee III and
Mr. Noah L. Wynkoop or any of their designees; provided that JPMorgan may amend
the list of EDG Permitted Contacts by delivering a revised list of EDG Permitted
Contacts to Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“EDG Trading Personnel” means Mr. Michael Captain, Ms. Jennifer Hilibrand,
Mr. Spyros Kallipolitis, Mr. Michael Tatro and any other Employee of the public
side of the Equity Derivatives Group of JPMorgan Chase & Co.; provided that
JPMorgan may amend the list of EDG Trading Personnel by delivering a revised
list of EDG Trading Personnel to Counterparty; and provided further that, for
the avoidance of doubt, the persons listed as EDG Permitted Contacts are not EDG
Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2